 328 NLRB No. 991NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Edwin Negron d/b/a Metro Barbers and United Foodand Commercial Workers Union, Local 1996,successor to United Food and CommercialWorkers, Local No. 1063. Case 10ŒCAŒ31219June 18, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge and an amended charge filed by theUnion on September 14, 1998, and March 8, 1999, re-spectively, the General Counsel of the National LaborRelations Board issued a complaint on April 6, 1999,
against Edwin Negron d/b/a Metro Barbers, the Respon-dent, alleging that it has violated Section 8(a)(1) and (5)of the National Labor Relations Act.  Although properly
served copies of the charge, amended charge, and com-plaint, the Respondent failed to file an answer.On May 12, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On May 14,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good causeis shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated April 30, 1999, notified the Respondent that
unless an answer was received by May 7, 1999, a Motion
for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONOn or about June 1, 1997, the Respondent wasawarded the business of Gino Morena Enterprises (GinoMorena), at Hunter Army Air Field located in Savannah,Georgia (the Hunter facility), and since then has contin-ued to operate the business of Gino Morena in basicallyunchanged form, and has employed as a majority of itsemployees individuals who were previously employees
of Gino Morena at the Hunter facility.  Based on this, the
Respondent has continued the employing entity and is a
successor to Gino Morena at the Hunter facility.At all material times, the Respondent, a sole proprie-torship, with a place of business at the Hunter facility,located in Savannah, Georgia, has been engaged in the
operation of a barber shop.  During the 12-month period
preceding the issuance of the complaint, the Respondent,
in conducting its business operations at the Hunter facil-ity, provided services in excess of $50,000 to the UnitedStates Government through the Army and Air Force Ex-change Service.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that the Union,United Food and Commercial Workers Union, Local1996, successor to United Food and Commercial Work-ers, Local 1063, is a labor organization within themeaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent, em-ployed at the Hunter facility (the Hunter unit), constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All barbers (excluding the base manager as well asguards and supervisors, as those terms are defined inthe National Labor Relations Act) employed at theCompany™s barbershops at Hunter Air Force Base.On or about January 1, 1995, United Food and Com-mercial Workers Union, Local 442 and Local 1063 (Lo-cal 1063), merged to become known as Local 1996.  Atall times from about April 1, 1988, based on Section 9(a)of the Act, Local 1996, or its predecessor, Local 1063,
was the exclusive collective-bargaining representative of
the Hunter unit employees employed by Gino Morena
and the Respondent, and was recognized as such by Gino
Morena and the Respondent. This recognition has been
embodied in successive collective-bargaining agree-ments, the most recent of which, with Gino Morena, waseffective from April 1, 1995 to April 1, 1998.The Respondent, through Owner Edwin Negron onOctober 3, 1998, and Manager Lynette Gacitua on De-cember 18, 1998, bypassed Local 1996 and dealt directlywith employees at the Hunter facility in the Hunter unit
with respect to terms and conditions of employment, by
soliciting the employees to agree to a reduction in wages.Since on or about March 15, 1998, the Respondent hasfailed and refused to recognize and bargain with Local1996 as the exclusive collective-bargaining representa-tive of the Hunter unit.  Since at least on or about March15, 1998, and continuing to date, the Respondent hasfailed and refused to remit benefit payments to the
United Food and Commercial Workers International Sick DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2Benefit Plan, the United Healthcare, Inc. (eye and dentalplan), and the United Food and Commercial Workers
Union and Employers Legal Assistance Fund on behalf
of the employees in the Hunter unit.  Since at least on or
about March 15, 1998, and continuing to date, the Re-spondent has failed and refused to directly pay holidaypay or vacation pay to the employees at the Hunter facil-ity.These subjects set forth above relate to wages, hours,and other terms and conditions of employment of theHunter unit and are mandatory subjects for the purposes
of collective bargaining.  The Respondent unilaterally
engaged in the conduct described above without prior
notice to Local 1996 and without affording Local 1996
an opportunity to bargain with the Respondent with re-spect to this conduct.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectivelyand in good faith with the exclusive collective-
bargaining representative of its employees, and has
thereby engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and (5) andSection 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the purposes of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(5)
and (1), we shall order the Respondent to recognize and
bargain with Local 1996 as the exclusive collective-bargaining representative of its employees in the Hunterunit.  We shall also order the Respondent to make its unitemployees whole by making the required benefit pay-ments to the United Food and Commercial Workers In-ternational Sick Benefit Plan, the United Healthcare, Inc.(eye and dental plan), and the United Food and Commer-cial Workers Union and Employers Legal AssistanceFund, including any additional amounts applicable tosuch delinquent contributions, in accordance with Mer-ryweather Optical Co., 240 NLRB 1213, 1216 fn. 7(1979).  In addition, the Respondent shall reimburse unitemployees for any expenses ensuing from its failure to
make the required contributions, as set forth in KraftPlumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd.661 F.2d 940 (9th Cir. 1981), such amounts to be com-puted in the manner set forth in Ogle Protection Service,183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir.1971), with interest as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).1                                                       1  To the extent that an employee has made personal contributions toa fund that are accepted by the fund in lieu of the employer's delinquentcontributions during the period of the delinquency, the respondent willreimburse the employee, but the amount of such reimbursement willFurther, we shall order the Respondent to pay the holi-day pay and vacation pay to the unit employees at theHunter facility that it has unlawfully failed and refused to
pay, in the manner set forth in Ogle Protection Service,supra, with interest as prescribed in New Horizons for theRetarded, supra.ORDERThe National Labor Relations Board orders that theRespondent, Edwin Negron d/b/a Metro Barbers, Savan-nah, Georgia, its officers, agents, successors, and assigns,shall1.  Cease and desist from(a)  Failing and refusing to recognize and bargain withLocal 1996 as the exclusive collective-bargaining repre-sentative of the Hunter unit.  The appropriate unit con-sists of:All barbers (excluding the base manager as well asguards and supervisors, as those terms are defined inthe National Labor Relations Act) employed at the
Company™s barbershops at Hunter Air Force Base.(b)  Dealing directly with employees in the Hunter unitwith respect to terms and conditions of employment bysoliciting the employees to agree to a reduction in wages.(c)  Unilaterally changing conditions of employmentfor unit employees by failing and refusing to make bene-fit payments to the United Food and Commercial Work-ers International Sick Benefit Plan, the UnitedHealthcare, Inc. (eye and dental plan), and the United
Food and Commercial Workers Union and Employers
Legal Assistance Fund on behalf of the employees in the
Hunter unit.(d)  Unilaterally changing conditions of employmentfor unit employees by failing and refusing to directly payholiday pay or vacation pay to the employees in the
Hunter unit.(e)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit concerning terms and conditions of em-ployment and, if an understanding is reached, embodythe understanding in a signed agreement:All barbers (excluding the base manager as well asguards and supervisors, as those terms are defined inthe National Labor Relations Act) employed at the
Company™s barbershops at Hunter Air Force Base.                                                                                        constitute a setoff to the amount that the respondent otherwise owes thefund. METRO BARBERS3(b)  Make the required benefit payments to the UnitedFood and Commercial Workers International Sick Bene-fit Plan, the United Healthcare, Inc. (eye and dentalplan), and the United Food and Commercial Workers
Union and Employers Legal Assistance Fund on behalfof the employees in the Hunter unit, as set forth in theremedy portion of this decision.(c)  Make whole unit employees for any loss of bene-fits or expenses ensuing from its failure to make the re-quired benefit payments to the funds, as set forth in theremedy portion of this decision.(d)  Pay the unit employees vacation pay and holidaypay, with interest, as set forth in the remedy portion ofthis decision.(e)  Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(f) Within 14 days after service by the Region, post atits facility in Savannah Georgia, copies of the attachednotice marked ﬁAppendix.ﬂ2  Copies of the notice, onforms provided by the Regional Director for Region 10,after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since March 15, 1998.(g) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. June 18, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WE WILL NOT fail and refuse to recognize and bargainwith Local 1996 as the exclusive collective-bargainingrepresentative of our employees in the Hunter unit.WE WILL NOT deal directly with our employees in theHunter unit with respect to terms and conditions of em-ployment by soliciting the employees to agree to a re-duction in wages.WE WILL NOT unilaterally change conditions of em-ployment for our unit employees by failing and refusingto make benefit payments to the United Food and Com-mercial Workers International Sick Benefit Plan, theUnited Healthcare, Inc. (eye and dental plan), and the
United Food and Commercial Workers Union and Em-ployers Legal Assistance Fund on behalf of our employ-ees in the Hunter unit.WE WILL NOT unilaterally change conditions of em-ployment for our unit employees by failing and refusingto directly pay holiday pay or vacation pay to our em-ployees in the Hunter unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL on request, bargain with the Union as the ex-clusive representative of the employees in the followingappropriate unit concerning terms and conditions of em-ployment and, if an understanding is reached, embodythe understanding in a signed agreement:All barbers (excluding the base manager as well asguards and supervisors, as those terms are defined inthe National Labor Relations Act) employed at our
barbershops at Hunter Air Force Base. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4WE WILL make the required benefit payments to theUnited Food and Commercial Workers International SickBenefit Plan, the United Healthcare, Inc. (eye and dental
plan), and the United Food and Commercial Workers
Union and Employers Legal Assistance Fund on behalf
of our employees in the Hunter unit.WE WILL make whole our unit employees for any lossof benefits or expenses ensuing from our failure to makethe required benefit payments to the United Food andCommercial Workers International Sick Benefit Plan, the
United Healthcare, Inc. (eye and dental plan), and the
United Food and Commercial Workers Union and Em-ployers Legal Assistance Fund, with interest.WE WILL pay our unit employees vacation pay andholiday pay, with interest.EDWIN NEGRON D/B/A METRO BARBERS